UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7350


JEREMY TYRONE SPELL,

                Petitioner - Appellant,

          v.

B. W. JONES, Norfolk Police Department, Norfolk City Jail,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:13-cv-00966-AJT-TRJ)


Submitted:   October 22, 2013             Decided:   October 25, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeremy Tyrone Spell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jeremy     Tyrone     Spell       seeks    to    appeal      the    district

court’s    order   denying       relief    on    his    28    U.S.C.     § 2254      (2006)

petition.     The order is not appealable unless a circuit justice

or   judge   issues     a    certificate        of   appealability.             28   U.S.C.

§ 2253(c)(1)(A) (2006).           A certificate of appealability will not

issue     absent   “a       substantial     showing          of   the    denial      of   a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                    Slack v. McDaniel, 529 U.S.
473, 484-85 (2000).

             We have independently reviewed the record and conclude

that Spell has not made the requisite showing.                          Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                                DISMISSED




                                           2